Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 1 of 59 PagelD: 56

Law Offices of

SCHWARTZ & POSNOCK

David A. Schwartz, Esq.

Attorney ID No. 024001983

99 Corbett Way

Suite 203

Eatontown, New Jersey 07724

(732) 544-1460

Attorneys for Defendants Township of Holmdel, Patrolman
Jonathan C. Martin, and Police Chief John Mioduszewski

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
TRENTON VICINAGE
THOMAS W. TRAMAGLINI, : Civil Action No. 3:19-cv-11915
Plaintiff,

Vs.

: CERTIFICATION OF DAVID A.
PATROLMAN JONATHAN C. MARTIN, : SCHWARTZ IN SUPPORT OF MOTION

POLICE CHIEF JOHN MIODUSZEWSKI, : TO DISMISS THE COMPLAINT WITH
HOLMDEL TOWNSHIP, LAW : PREJUDICE FOR FAILURE TO STATE A
ENFORCEMENT OFFICER JOHN/JANE — : CLAIM PURSUANT TO F.R.Civ.P.

DOES 1-20, NON-LAW ENFORCEMENT. : 12(b)(6)
INDIVIDUALS JOHN/JANE DOES 1-10, : :

ABC ENTITIES 1-5, AND BODY

POLITICS 1-5,

Defendants.

 

I, DAVID A. SCHWARTZ, of full age, do hereby certify as follows:

1. I am an attorney at law of the State of New Jersey and a member of the law firm
of Schwartz & Posnock. Our firm represents defendants Township of Holmdel, Patrolman
Jonathan C. Martin, and Police Chief John Mioduszewski in the above-captioned case. I make
this certification in support of defendants’ motion to dismiss the complaint for failure to state a

claim upon which relief can be granted within the meaning of F.R.Civ.P. 12(b)(6).
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 2 of 59 PagelD: 57

2. I have personal knowledge of the facts and circumstances set forth herein below.

3. A true and correct copy of the complaint in the matter of Thomas W. Tramaglini v.
Patrolman Jonathan C. Martin, et ati., filed in United States District Court, the District of New
Jersey, Trenton Vicinage, Civil Action No. 3:19-cv-11915, is attached hereto as Exhibit A.

4. A true and correct copy of the Notice of Tort Claim identified as Exhibit A to the
complaint is attached hereto as Exhibit B.

5. A true and correct copy of transcript of docket in the matter of State of New Jersey
v. Thomas W. Tramaglini, SC-2018-014654 is attached hereto as Exhibit C.

6. A true and correct copy of State of New Jersey Executive Order #69 is attached
hereto as Exhibit D.

I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

/s/ David A. Schwartz
By:

 

DAVID A. SCHWARTZ

Schwartz & Posnock

Attorneys for Defendants Township of Holmdel,
Ptl. Jonathan C. Martin, and Police Chief John
Mioduszewski

Dated: June 21, 2019
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 3 of 59 PagelD: 58

Exhibit A
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 4 of 59 PagelD: 59
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 1 of 25 PagelD: 1

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
THOMAS W. TRAMAGLINI, Civil Action No.
Plaintiff, COMPLAINT

VS.

PATROLMAN JONATHAN C, MARTIN,
POLICE CHIEF JOHN MIODUSZEWSKI,
HOLMDEL TOWNSHIP, LAW
ENFORCEMENT OFFICER JOHN/ JANE
DOES 1-10, NON-LAW ENFORCEMENT
INDIVIDUAL JOHN/ JANE DOES 1-10,
ABC ENTITIES 1-5, AND BODY POLITICS
1-5,

Defendants.

 

 

Plaintiff Thomas W. Tramaglini (“Plaintiff’ or “Tramaglini”), by and through his
attorneys, Fox Rothschild LLP, by way of his complaint against Patrolman Jonathan C. Martin
(“Patrolman Martin”), Police Chief John Mioduszewski (“Chief Mioduszewski”), Holmdel
Township (“Holmdel”), Law Enforcement Officer John/Jane Does 1-10 (“L.E.O. John/Jane Does
1-10”), Non-Law Enforcement Individual John/ Jane Does 1-10 (“Non-L.E.O John/Jane Does 1-
10”), ABC Entities 1-5 (ABC Entities 1-5”), and Body Politics 1-5 (“Body Politics 1-5”)
(collectively, “Defendants”), hereby alleges as follows:

INTRODUCTION

iL, This federal lawsuit arises out of the unlawful taking and subsequent leaking by
law enforcement personnel of a photograph that was taken of Plaintiff by one or more officers,
agents, and/or employees of the Holmdel Township Police Department during the early morning
hours of May 1, 2018 with the intent to harm and damage Plaintiff under circumstances where the

referenced officers, agents, and/or employees had no legal right to do so.
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 5 of 59 PagelD: 60
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 2 of 25 PagelD: 2

Be Plaintiff was unlawfully taken into custody by Patrolman Martin without being
issued a Miranda warning on May 1, 2018, and issued two separate Summons-Complaints for
alleged violations of two non-criminal Holmdel Municipal Ordinances (the “Non-Criminal
Ordinance Citations”).

3. So-called booking “mugshots” are expressly prohibited under operative New Jersey
law for such low level, non-criminal offenses.

4. Nonetheless, Plaintiff was photographed on May 1, 2018.

5. Plaintiff has sustained significant damages as a proximate result of the
unauthorized, intentional, reckless, malicious, and unlawful conduct outlined herein that was
orchestrated, facilitated, endorsed, and/or condoned by the Defendants.

6. The prohibition against taking “mugshots” is so widely known in the law
enforcement community that it is embodied in the rules and regulations of, among other law
enforcement agencies with supervisory authority over the Holmdel Police Department, the
Monmouth County Prosecutor’s Office.

3 The damages, along with costs, interest, and reasonable attorneys’ fees incurred by
Tramaglini as a direct and proximate consequence of the conduct outlined herein have been, and
continue to be, significant.

8. Tramaglini will never achieve the level of compensation, benefits, and retirement
pension income that he would have otherwise if the unlawfully taken photographs of him had not
been released into the media to satisfy the prurient interests of certain members of the Holmdel

Township Police Department and others that they conspired with.

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 6 of 59 PagelD: 61
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 3 of 25 PagelD: 3

9. The actions and omissions of the Defendants outlined herein represent the height
of professional irresponsibility and constitute a violation of the public trust, warranting punitive
damages.

JURISDICTION

10. Among other State and Federal claims, this action is brought pursuant to 42 U.S.C.
§1983, and the Fourth, Fifth and Sixth Amendments to the United States Constitution.

11. Jurisdiction is appropriate in the United States District Court pursuant to 28 U.S.C.
§1331, as, among other claims, this action seeks redress for violations of Federal law.

12. The United States District Court has supplemental jurisdiction over the purely state
law issues presented in this action pursuant to 28 U.S.C. §1367 because Plaintiff's New Jersey
State law claims arise out of the same set of operative facts as Plaintiff's Federal claims.

13. Venue is appropriate in the United States District Court for the District of New
Jersey pursuant to 28 U.S.C. §1391(b) because Defendants are a municipal subdivision and/or
residents of the State of New Jersey.

14. Venue is also appropriate in the District of New Jersey pursuant to 28 U.S.C.
§1391(b)(2) because the State of New Jersey is where all of the facts giving rise to the causes of
action set forth in this Complaint occurred.

PARTIES

15. Plaintiff is, and was at all times relevant hereto, a resident of the State of New
Jersey. Prior to being forced out of public education due to the unlawful actions and omissions of
the Defendants outlined herein, Plaintiff had achieved the highest levels of education and training
for educators, was employed at all levels of public education for over twenty years, and was most

recently employed as the Superintendent of the Kenilworth, New Jersey public schools. In New

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 7 of 59 PagelD: 62
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 4 of 25 PagelD: 4

Jersey, the Superintendent of a public school district is the chief executive officer of that district,
responsible for oversight of all day-to-day operations of the school district, and is the executive
responsible for the implementation of educational programs, spending and budgetary matters, and
district facilities. The superintendent hires, supervises, and manages the faculty, staff, and
principals of the school district.

16. Patrolman Martin is, and was at all times relevant hereto, a resident of the State of
New Jersey. Patrolman Martin is, and was at all times relevant hereto, a police officer employed
by Holmdel, and assigned as the School Resource Officer (“SRO”) for Holmdel Township High
School. In New Jersey, SROs are duly authorized police officers whose primary assignment is to
conduct law enforcement activities inside schools. It is typical for an SRO such as Patrolman
Martin to be provided an office inside of a school, and for SROs to have access to school systems
and resources like internet service, school district email accounts, and other assets belonging to
the school district that would not otherwise be readily accessible to law enforcement officers in
the ordinary course of their duties. Patrolman Martin is named as a party to this action as a
defendant in both his individual and official capacities.

17. Chief Mioduszewski is, and was at all times relevant hereto, a resident of the State
of New Jersey. Chief Mioduszewski is, and was at all times relevant hereto, a police officer
employed by Holmdel, and serves as the highest executive officer of the Holmdel Police
Department with ultimate supervisory responsibility for all training and operations of the Holmdel
Police Department and all of its officers, including SROs like Patrolman Martin who are assigned
to the Holmdel public schools. Chief Mioduszewski is named as a party to this action as a

defendant in both his individual and official capacities.

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 8 of 59 PagelD: 63
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 5 of 25 PagelD: 5

18. | Holmdel is a duly designated municipality organized pursuant to the laws of the
State of New Jersey, with its Town Hall located at 4 Crawfords Corner Rd., Holmdel, New Jersey,
07733. Holmdel is authorized by New Jersey law to maintain a police department that acts as its
agent and an agent of the State of New Jersey in the area of law enforcement, and for which the
municipality is ultimately responsible. Holmdel assumes the risks incidental to the maintenance
of a police department and the employment of police officers, including, but not limit to, ensuring
that its police officers act in accordance with New Jersey law, that the municipality’s police
department enacts rules and regulations that conform to New Jersey law, and that its police officers
are properly trained. Holmdel was, at all times relevant hereto, the employer of Patrolman Martin,
Chief Mioduszewski, L.E.O. John/ Jane Does 1-10, and one or more of Non-L.E.O John/Jane Does
1-10.

19. L.E.O. John/Jane Does 1-10 are individual law enforcement officers employed by
Holmdel and/or other neighboring law enforcement agencies within the State of New Jersey,
whose identifies and precise roles in connection with the allegations set forth herein shall be
revealed through the discovery process that have aided, abetted, assisted, and otherwise cooperated
and/or participated with the remaining Defendants in connection with the unlawful actions and
omissions set forth herein. At all times relevant herein, L.E.O. John/Jane Does 1-10 were acting
under color of New Jersey State law as the agents, servants, and/or employees of Holmdel and/or
another municipal subdivision of the State of New Jersey. L.E.O. John/Jane Does 1-10 include,
but are not limited to, individuals vested with authority by law for the sensei, training,
supervision, investigation, discipline and conduct of Patrolman Martin and other of the L.E.O.

John/Jane Does 1-10 responsible for the unlawful actions and omissions set forth herein.

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 9 of 59 PagelD: 64
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 6 of 25 PagelD: 6

20. Non-L.E.O John/Jane Does 1-10 are individuals, whose identities and precise roles
in connection with the allegations set forth herein shall be revealed through the discovery process,
including, but not limited to members of the media and employees, agents, and/or other
representatives of local municipal boards of education in Holmdel and/or other surrounding
communities, that have aided, abetted, assisted, conspired with and otherwise cooperated and/or
participated with the remaining Defendants in connection with the unlawful actions and omissions
set forth herein.

21. | ABC Entities 1-5 are entities, whose identities and precise roles in connection with
allegations set forth herein shall be revealed through the discovery process, including, but not
limited to, media organizations, that have aided, abetted, assisted conspired with, cooperated
and/or participated with the remaining Defendants in connection with the unlawful actions and
omissions set forth herein.

22. Body Politics 1-5, are political bodies, municipal organizations, municipal
subdivisions, and/or other governmental and quasi-governmental affiliates of the State of New
Jersey, whose identities and precise roles in connection with the allegations set forth herein shall
be revealed through the discovery process, that have aided, abetted, assisted, conspired with and
otherwise cooperated and/or participated with the remaining Defendants in connection with the
unlawful actions and omissions set forth herein, including, but not limited to, municipalities
surrounding Holmdel and/or elsewhere throughout New Jersey, law enforcement agencies
surrounding Holmdel and/or elsewhere throughout New Jersey, and/or boards of education

surrounding Holmdel and/or elsewhere throughout New Jersey.

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 10 of 59 PagelD: 65
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 7 of 25 PagelD: 7

NOTICE OF TORT CLAIM
23. On or about July 24, 2018, Plaintiff timely served a Notice of Claim, as required
by the New Jersey Tort Claims Act, N.J.S.A. §59:1-1 et seq., upon Holmdel. A copy of the
referenced Notice of Claim, redacted to protect private, personally identifying information, is
annexed hereto as Exhibit A.
FACTS COMMON TO ALL COUNTS

A. Plaintiff is Issued Two Complaint-Summonses for Non-Criminal Municipal
Ordinances

24. On May 1, 2018, Plaintiff was approached by Patrolman Martin, pre-dawn, at the
Holmdel High School athletic complex where Plaintiff had been running for exercise.

2, After approaching Plaintiff in the dark, Patrolman Martin commanded Plaintiff to
meet him at the Holmdel Township Police Department.

26. Plaintiff complied with Patrolman Martin’s directives and otherwise fully
cooperated with Patrolman Martin’s commands.

27. Plaintiff was allowed to drive his personal vehicle to the Holmdel Police
Department headquarters while, at the same time, Patrolman Martin drove himself there separately
in a municipal police vehicle.

28. Once Plaintiff arrived at the Holmdel Police Department headquarters during the
early morning hours of May 1, 2018, he was issued two summonses for alleged violations of two
separate non-criminal Holmdel Municipal Ordinances.

29.  Atno time during his encounter with Patrolman Martin at the Holmdel High School

athletic complex during the early morning hours of May 1, 2018 was Plaintiff free to leave.

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 11 of 59 PagelD: 66
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 8 of 25 PagelD: 8

B. The Unlawfully Taken Booking Photograph

30. | While Plaintiff was at the Holmdel Township Police Department on May 1, 2018,
Plaintiff was assigned Holmdel Township Police Department ID booking arrest number 008978,
and photographed by Patrolman Martin and others using a Holmdel Township Police Department
camera and booking plaque (the “Booking Photograph” or “Mug Shot”).

31. The referenced Booking Photograph was immediately thereafter widely
disseminated to the news media and others.

32. Taking the Booking Photograph was prohibited by New Jersey law.

33. The subsequent dissemination of the Booking Photograph was also prohibited by
New Jersey law.

C. The Unlawfully Taken Booking Photograph is Immediately Published Around the
World to Plaintiff's Extreme Detriment

34. On or about May 2, 2018 and May 3, 2018, the Booking Photograph that was
unlawfully taken at the Holmdel Police Department on May 1, 2018 was first published by media
outlets from around the world along with false and misleading stories about the supposed “arrest”
of Tramaglini.

35. In New Jersey, Tramaglini’s unlawfully taken and disseminated Mug Shot was the
lead story from local media outlets like the Asbury Park Press and NJ.com for days.

36. Multiple whistleblowers from inside NJ.com at the time have revealed that
Christopher Kelly, the current Director, News Innovation, Topics and Features for NJ.com,
instructed journalists to write multiple, redundant stories lacking any news value whatsoever
focusing primarily on what was depicted in the unlawfully taken and disseminated Booking

Photograph.

Active\93 243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 12 of 59 PagelD: 67
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 9 of 25 PagelD: 9

37. Mr. Kelly, according to multiple whistleblowers, remarked, “let’s have some fun
with this[,]” at or around the time that he saw the unlawfully taken and disseminated Booking
Photograph of Tramaglini and false and misleading stories of the alleged “arrest” of Tramaglini
first emerged from the Holmdel Township Police Department in the worldwide media.

38. Despite the resistance of many in the NJ.com newsroom, Mr. Kelly forced
journalists to continue publishing Tramaglini’s Mug Shot and related stories of Tramaglini’s
supposed “arrest.” These stories ultimately fueled other national and international stories
providing false and misleading information.

39. Despite reports, Tramaglini was not arrested, but he was instead issued two
Summons-Complaints for alleged violations of non-criminal municipal ordinances.

40. This pattern of embellished, sensationalized reporting based upon the impressions
first created by the Defendants and those acting in concert with them repeated as the story of
Tramaglini’s supposed “arrest” and resulting court appearances were reported throughout the State
of New Jersey, the nation, and the world during the summer and fall of 2018.

41. | The Booking Photograph should have never been taken, to say nothing of the fact
that it was immediately thereafter unlawfully released into the public domain, fueling sophomoric,
inaccurate, and damaging “new stories” about Plaintiff.

42. Media outlets and others purporting to operate as media outlets falsely reported that
Plaintiff had been “arrested” for criminal offenses, not merely that he had been cited for two
alleged violations of non-criminal municipal ordinances.

43. These false narratives emerged entirely due to, and were otherwise fueled by, the

unlawful conduct of Defendants, as set forth herein.

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 13 of 59 PagelD: 68
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 10 of 25 PagelD: 10

D. A Third Complaint-Summons Is Subsequently Mailed to Plaintiff

44, Plaintiff received a third complaint-summons in the ordinary U.S. mail at his home
on or about May 4, 2018 from the Holmdel Police Department, alleging that he also violated a
Disorderly Persons Offense in addition to the two non-criminal municipal ordinance summonses
issued to Plaintiff on May 1, 2018.

45. The referenced third complaint-summons was sent to Plaintiff in a Holmdel Police
Department envelope that was postmarked May 2, 2018.

E. The Non-Criminal Disposition of Plaintiff's Municipal Matter

46. On October 24, 2018, Plaintiff pled guilty to a single non-criminal Municipal
Ordinance, and all remaining allegations against him were dismissed.

47. Plaintiff was ordered to pay a $500 fine for his acknowledged violations of a single
non-criminal municipal ordinance on May 1, 2018 in the midst of a substantiated medical
emergency.

F. The Injuries Sustained By Plaintiff

48. As a direct and proximate result of the unlawful taking and subsequent unlawful
dissemination of the subject Booking Photograph, Plaintiff has been the subject of reckless,
inaccurate, and sophomoric news stories, each containing the Mug Shot.

49. The Mug Shot gave traction to inaccurate media accounts.

50. Plaintiff was forced to step down from his position as the Superintendent of the
Kenilworth Public Schools, ending his twenty-year career in public education, even before a
disposition of the charges he faced, due to the negative media attention his case received as a direct

consequence of the unlawful conduct outlined herein.

10

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 14 of 59 PagelD: 69
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 11 of 25 PagelD: 11

51. The Mug Shot, in particular, was cited by Kenilworth Board of Education officials

as a basis for parting ways with Plaintiff.

52. The loss of income and other personal and professional harm that has befallen

Plaintiff has been enormous and irrecoverable.
53. The actions of Defendants, in direct violation and in total disregard for applicable
New Jersey law, directly and proximately caused Plaintiffs harm.
COUNT ONE
(Violation 42 U.S.C, §1983 Against Defendants Patrolman
Martin, Chief Mioduszewski, L.E.O. John/ Jane Does 1-10,
Non-L.E.O. John/ Jane Does 1-10)
54. _ Plaintiff incorporates by reference the allegations set forth in the preceding
paragraphs of the Complaint as though set forth at length herein.
Ba. 42 U.S.C. §1983 provides, in relevant part, that:
Every person, who under color of any statute, ordinance, regulation,
custom or usage of any state or territory or the District of Columbia
subjects or causes to be subjected any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of any
rights, privileges or immunities secured by the constitution and law
shall be liable to the party injured in an action at law, suit in equity,
or other appropriate proceeding for redress [...]
56.  Plaintiffis a citizen of the United States.
57. Defendants Patrolman Martin, Chief Mioduszewski, L.E.O. John/Jane Does 1-10,
Non-L.E.O. John/ Jane Does 1-10 are persons, as that term is used in 42 U.S.C. $1983.
58. Defendants Patrolman Martin, Chief Mioduszewski, L.E.O. John/Jane Does 1-10,
Non-L.E.O. John/ Jane Does 1-10 at all times relevant thereto, were acting under the color of New

Jersey State law in their capacity as employees, agents, officers, or representatives of Holmdel,

and their acts or omissions were conducted within the scope of their official duties or employment.

11

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 15 of 59 PagelD: 70
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 12 of 25 PagelD: 12

59. At the time of the events described herein, Plaintiff had a clearly established
Constitutional right under the Fourth Amendment of the United States Constitution to be secure in
his person from unreasonable seizure.

60. At the time of the events described herein, Plaintiff had a clearly established
Constitutional right under the Fifth Amendment to the United States Constitution not to be
deprived of life, liberty, or property, without due process of law.

61. At the time of the events described herein, Plaintiff also had a clearly established
Constitutional right under the Sixth Amendment to the United States Constitution to enjoy the
right to a speedy and public trial, by an impartial jury of the State and district wherein the crime
shall have been committed.

62. At the time of the events described herein, Plaintiff had a clearly established nght
pursuant to N.J.S.A. 53:1-15 and New Jersey case law not to have his Booking Photograph taken
for alleged violations of non-criminal Holmdel Municipal Ordinances.

63. At the time of the events described herein, Plaintiff had a clearly established right
pursuant to New Jersey Executive Order No. 69 (May 15, 1997) not to have his unlawfully taken
Booking Photograph disseminated and distributed into the public domain.

64. Any reasonable police officer knew or should have known of these rights at the
time of the complained conduct, as they were clearly established at that time and have been
established law for many years.

65, Defendants Patrolman Martin, Chief Mioduszewski, Non-L.E.O. John/ Jane Does
1-10, L.E.O. John/ Jane Does 1-10’s actions, described herein, were objectively unreasonable and
palpably unlawful in light of the facts and circumstances confronting them and, in so doing,

violated Plaintiffs rights.

12

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 16 of 59 PagelD: 71
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 13 of 25 PagelD: 13

66. Defendants Patrolman Martin, Chief Mioduszewski, Non-L.E.O. John/Jane Does
1-10, L.E.O. John/ Jane Does 1-10’s actions, as described herein, were also malicious and/or
involved reckless, callous, and deliberate indifference to Plaintiff's federally protected rights.

67. The extreme indifference to Plaintiff by Defendants Patrolman Martin, Chief
Mioduszewski, Non-L.E.O. John/Jane Does 1-10, L.E.O. John/ Jane Does 1-10 shocked the
conscience and violated Plaintiff's rights.

68. Defendants Patrolman Martin, Chief Mioduszewski, Non-L.E.O. John/Jane Does
1-10, L.E.O. John/ Jane Does 1-10 unlawfully, unreasonably, and shockingly took and
disseminated Plaintiff's Mug Shot, thereby depriving Plaintiff of his freedom, liberty, property,
and impartial process.

69. Defendants Patrolman Martin, Chief Mioduszewski, Non-L.E.O. John/Jane Does
1-10, L.E.O. John/ Jane Does 1-10 engaged in the conduct described herein willfully, maliciously,
in bad faith, and in reckless disregard of Plaintiff's federally protected Constitutional rights.

70, Defendants Patrolman Martin, Chief Mioduszewski, Non-L.E.O. John/Jane Does
1-10, L.E.O. John/Jane Does 1-10 engaged in the conduct described herein with shocking and
willful indifference to Plaintiff's rights and their conscious awareness that they would cause
Plaintiff severe injuries.

71. The acts or omissions of Defendants Patrolman Martin, Chief Mioduszewski, Non-
L.E.O. John/Jane Does 1-10, and L.E.O. John/Jane Does 1-10 were the central moving forces
behind Plaintiff's injuries.

72. Defendants Patrolman Martin, Chief Mioduszewski, Non-L.E.O. John/Jane Does

1-10, and L.E.O. John/Jane Does 1-10 acted in concert and joint action with each other.

13

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 17 of 59 PagelD: 72
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 14 of 25 PagelD: 14

73. Defendants Patrolman Martin, Chief Mioduszewski, Non-L.E.O. John/Jane Does
1-10, and L.E.O. John/Jane Does 1-10 are not entitled to absolute immunity for the complained of
conduct.

74, Defendants Patrolman Martin, Chief Mioduszewski, Non-L.E.O. John/Jane Does
1-10, and L.E.O. John/Jane Does 1-10 are not entitled to qualified immunity for the complained
of conduct.

75. As a direct and proximate result of the Defendants Patrolman Martin, Chief
Mioduszewski, Non-L.E.O. John/Jane Does 1-10, and L.E.O. John/Jane Does 1-10’s unlawful
conduct, Plaintiff has suffered physical and emotional injuries, and other significant pecuniary
damages and losses, entitling him to compensatory and special damages, in amounts to be
determined at trial.

76. As a further result of the Defendants Patrolman Martin, Chief Mioduszewski, Non-
L.E.O. John/ Jane Does 1-10, and L.E.O. John/Jane Does 1-10’s unlawful conduct, Plaintiff has
incurred special damages, including medically related expenses and may continue to incur further
medical and other special damages related expenses, in amounts to be determined at trial.

77. Plaintiff has suffered and will suffer lost future earnings, lost compensation
benefits, a lost retirement pension and income from the injuries suffered.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendants
Patrolman Martin, Chief Mioduszewski, Non-L.E.O. John/Jane Does 1-10, and L.E.O. John/Jane
Does 1-10, and that the Court provide the following relief:

a) Compensatory damages, incidental damages and consequential damages;
b) Punitive damages;

c) Costs, interest and attorneys’ fees;

14

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 18 of 59 PagelD: 73
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 15 of 25 PagelD: 15

d) Pre and post judgment interest; and
e) Such other relief as the Court deems just and equitable.
COUNT TWO
(Violation of 42 U.S.C. §1983 — Deliberately Indifferent Policies,
Practices, Customs, Training, and Supervision in Violation of
the Fourth, Fifth and Sixth Amendments Against Defendants

Holmdel, ABC Entities 1-5, and Body Politics 1-5, (Monell
Liability))

78. Plaintiff incorporates by reference the allegations set forth in the preceding
paragraphs of the Complaint as though set forth at length herein.

79. 42U.S.C. §1983 provides, in relevant part, that:

Every person, who under color of any statute, ordinance, regulation,
custom or usage of any state or territory or the District of Columbia
subjects or causes to be subjected any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of any
rights, privileges or immunities secured by the constitution and law
shall be liable to the party injured in an action at law, suit in equity,
or other appropriate proceeding for redress [...]

80. Plaintiff is a citizen of the United States.

81. Defendants Holmdel, ABC Entities 1-5, and Body Politics 1-5 (collectively, the
“Municipal Defendants”) are liable under 42 U.S.C. §1983 pursuant to Monell v. Department of
Social Serv., as a municipal government.

82. A deprivation of a federal right occurred as a result of a policy of the local
government's legislative body and/or of local officials whose acts may fairly be said to be those of
the municipality.

83. | Municipal employees were acting pursuant to a municipal “policy.”

84. | The Municipal Defendants were, at all time relevant hereto, acting under the color

of New Jersey State law.

13

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 19 of 59 PagelD: 74
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 16 of 25 PagelD: 16

85. Plaintiff had clearly established rights at the time of the conduct pursuant to the
Fourth, Fifth and Sixth Amendments, as well as New Jersey statutory law, case law, and a New
Jersey Executive Order, as set forth above.

86. | The Municipal Defendants knew or should have known of these rights at the time
of the conduct set forth herein, as those rights were clearly established at that time.

87. The acts or omissions of the Municipal Defendants, as described herein,
intentionally deprived Plaintiff of his Constitutional and statutory rights, and caused him other
damages.

88. | The Municipal Defendants are not entitled to absolute immunity for the complained
of conduct.

89. The Municipal Defendants are not entitled to qualified immunity for the
complained of conduct.

90. The Municipal Defendants were, at all times relevant to this complaint,
policymakers for the Holmdel Township and, in that capacity, established policies, procedures,
customs, and/or practices for same.

91. The Municipal Defendants developed and maintained policies, procedures,
customs, and/or practices exhibiting deliberate indifference to the Constitutional rights of citizens,
which were moving forces behind and proximately caused the violations of Plaintiffs
Constitutional and federal rights, as set forth herein.

92. The Municipal Defendants created and tolerated an atmosphere of lawlessness and
have developed and maintained long-standing, department-wide customs, law enforcement related

policies, procedures, customs, practices, and/or failed to properly train and/or supervise its officers

16

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 20 of 59 PagelD: 75
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 17 of 25 PagelD: 17

in a manner amounting to deliberate indifference to the Constitutional rights of Plaintiff and of the
public.

93. In light of the duties and responsibilities of those police officers that participate in
arrests and public safety monitoring, the need for specialized training and supervision is so
obvious, and the inadequacy of training and/or supervision is so likely to result in the violation of
Constitutional and federal rights, such as those described herein, that the failure to provide such
specialized training and supervision is deliberately indifferent to those rights.

94. The deliberately indifferent training and supervision provided by the Municipal
Defendants resulted from a conscious or deliberate choice to follow a course of action from various
alternatives available to the Municipal Defendants, and were significant moving forces in the
injuries complained of by Plaintiff.

95. Asa direct and proximate result of the Municipal Defendants’ unlawful conduct,
Plaintiff has suffered actual physical and emotional injuries, and other damages and losses,
entitling him to compensatory and special damages, in amounts to be determined at trial.

96. As a further result of the Municipal Defendants’ unlawful conduct, Plaintiff has
incurred special damages, including medically related expenses and may continue to incur further
medical and other special damages related expenses, in amounts to be determined at trial.

97. Plaintiff has and will suffer lost future earnings, lost compensation benefits, a lost
retirement pension and income from the injuries suffered.

98. Additionally, Plaintiff seeks appropriate declaratory and injunctive relief pursuant
to 42 U.S.C. §1983 to redress the Defendants’ above-described, ongoing and deliberate
indifference in policies, practices, habits, customs, usages, training and supervision with respect

to the rights described herein.

Li

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 21 of 59 PagelD: 76
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 18 of 25 PagelD: 18

WHEREFORE, Plaintiff demands judgment in his favor and against the Defendants, and
that the Court provide the following relief:
a) Compensatory damages, incidental damages and consequential damages
b) Punitive damages;
c) Costs, interest and attorneys’ fees
d) Pre and post judgment interest; and
e) Such other relief as the Court deems just and equitable.

COUNT THREE
(Negligent Infliction of Emotional Distress Against All Defendants)

99. __ Plaintiff incorporates by reference the allegations set forth in the preceding
paragraphs of the Complaint as though set forth at length herein.

100. Each of the Defendants’ conduct in connection with the events on or about May 1,
2018, and the infliction of Plaintiff's injuries, as set forth herein, was recklessly or negligently
inflicted.

101. Each Defendant’s conduct was so outrageous in character, and so extreme in
degree, that it goes beyond all possible bounds of decency, should be regarded as atrocious, and is
utterly intolerable in a civilized community.

102. Each of the Defendants acted so recklessly, in deliberate disregard of the high
degree of probability that their actions would cause Plaintiff emotional distress.

103. Each Defendant acted recklessly in clear violation of New Jersey law, including but
not limited to, violating New Jersey Executive Order No. 69 (May 15, 1997), N.J.S.A. § 53:1-15,
New Jersey Court Rule AL, and New Jersey case law.

104. Each Defendant’s actions proximately caused Plaintiff's emotional distress.

18

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 22 of 59 PagelD: 77
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 19 of 25 PagelD: 19

105. The emotional distress suffered by Plaintiff was so severe that no reasonable person
could be expected to endure it.
106. Plaintiff has incurred medically related expenses and may continue to incur further
medical expenses related to his injuries.
107. Plaintiff has and will suffer lost future earnings, lost compensation benefits, a lost
retirement pension, and income from the injuries suffered.
WHEREFORE, Plaintiff demands judgment in his favor and against all Defendants, and
that the Court provide the following relief:
a) Compensatory damages, incidental damages and consequential damages
b) Punitive damages;
c) Costs, interest and attorneys’ fees
d) Pre and post judgment interest; and
e) Such other relief as the Court deems just and equitable.
COUNT FOUR

(Intentional Infliction of Emotional Distress Against All
Defendants)

108. Plaintiff incorporates by reference the allegations set forth in the preceding
paragraphs of the Complaint as though set forth at length herein.

109. Each Defendant’s conduct in connection with the events on or about May 1, 2018,
and the imposition of Plaintiff's injuries, as set forth herein, was intentional and outrageous.

110. Each Defendant intended to perform the acts set forth in this Complaint and
specifically intended to cause Plaintiff harm.

111. Additionally, each Defendant acted so recklessly, in deliberate disregard of the high

degree of probability that their actions would cause Plaintiff emotional distress.

19

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 23 of 59 PagelD: 78
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 20 of 25 PagelD: 20

112. Each Defendant intentionally acted in clear violation of New Jersey law, including
but not limited to, violating New Jersey Executive Order No. 69 (May 15, 1997), N.ILS.A. § 53:1-
15, New Jersey Court Rule 3:4-1, and New Jersey case law holding that Booking Photographs
should not be taken for the types of non-criminal municipal ordinances that Plaintiff was issued
summonses on May 1, 2018.

113. As a direct and proximate cause of each Defendant’s intentional act, Plaintiff
suffered damages.

114. The damages suffered by Plaintiff as a result of the Defendants’ intentional acts are
so outrageous in character, and so extreme in degree, that they go beyond all possible bounds of
decency, and are regarded as atrocious, and utterly intolerable in a civilized community.

115. The emotional distress suffered by Plaintiff was so severe that no reasonable person
could be expected to endure it.

116. Plaintiff has and will suffer lost future earnings, lost compensation benefits, a lost
retirement pension and income from the injuries suffered.

WHEREFORE, Plaintiff demands judgment in his favor and against all Defendants, and
that the Court provide the following relief:

a) Compensatory damages, incidental damages and consequential damages
b) Punitive damages;

c) Costs, interest and attorneys’ fees

d) Pre and post judgment interest; and

e) Such other relief as the Court deems just and equitable.

20

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 24 of 59 PagelD: 79
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 21 of 25 PagelD: 21

COUNT FIVE
(Negligent Hiring, Retention, Training and Supervision Against
Defendants Chief Mioduszewski, Holmdel Township, L.E.O.
John/Jane Does 1-10, Non-L.E.O. individual John/Jane Does 1-
10, ABC Entities 1-5 and Body Politics 1-5)

117. Plaintiff incorporates by reference the allegations set forth in the preceding
paragraphs of the Complaint as though set forth at length herein.

118. The Defendants Chief Mioduszewski, Holmdel Township, L.E.O. John/Jane Does
1-10, Non-L.E.O. Individual John/Jane Does 1-10, ABC Entities 1-5, and Body Politics 1-5
(collectively, the “Supervisor Defendants”), had at all times relevant hereto, a duty to oversee the
hiring, retention, training, and supervision of their employees.

119, For the reasons set forth above, the Supervisor Defendants knew or had reason to
know of the particular unfitness, incompetence, lack of training, and dangerous attitude of
Patrolman Martin and L.E.O. John/Jane Does 1-10.

120. For the reasons set forth above, the Supervisor Defendants could reasonably have
foreseen that the aforementioned negative qualities, of Patrolman Martin and L.E.O. John/Jane
Does 1-10 created a risk of harm to the public, including Plaintiff.

121. Despite this knowledge, the Supervisor Defendants continued to employ Patrolman
Martin and Defendants L.E.O. John/Jane Does 1-10 and cloak them with authority under color of
law.

122. The Supervisor Defendants’ negligence in hiring and supervising Patrolman Martin
and Defendants L.E.O. John/Jane Does 1-10 resulted in Plaintiff's injuries.

WHEREFORE, Plaintiff demands judgment in his favor and against the Defendants, and
that the Court provide the following relief:

a) Compensatory damages, incidental damages and consequential damages

b) Punitive damages;
21

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 25 of 59 PagelD: 80
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 22 of 25 PagelD: 22

c) Costs, interest and attorneys’ fees
d) Pre and post judgment interest; and
e) Such other relief as the Court deems just and equitable.

COUNT SIX
(Defamation against all Defendants)

123. Plaintiff incorporates by reference the allegations set forth in the preceding
paragraphs of the Complaint as though set forth at length herein.

124. Defendants made a false statement regarding Plaintiff that was injurious to his
reputation.

125. Defendants made a false statement that subjected Plaintiff to a loss of good will and
confidence in which he was held by others.

126. Defendants falsely attributed criminality to Plaintiff, by unlawfully taking and
releasing Mug Shots, under circumstances in which Plaintiff was only charged with the alleged
violation of non-criminal Holmdel Municipal Ordinances.

127. Asa direct and proximate result of the Defendants’ actions, Plaintiff suffered, and
continues to suffer injuries.

WHEREFORE, Plaintiff demands judgment in his favor and against the Defendants, and
that the Court provide the following relief:

a) Compensatory damages, incidental damages and consequential damages
b) Punitive damages;

c) Costs, interest and attorneys’ fees

d) Pre and post judgment interest; and

e) Such other relief as the Court deems just and equitable.

22

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 26 of 59 PagelD: 81
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 23 of 25 PagelD: 23

COUNT SEVEN
(False Light/Invasion of Privacy against all Defendants)

128. Plaintiff incorporates by reference the allegations set forth in the preceding
paragraphs of the Complaint as though set forth at length herein.
129. The false light in which Plaintiff was placed by Defendants through the unlawful
taking and subsequent dissemination of his Booking Photograph would be highly offensive to a
reasonable person.
130. Defendants had knowledge of or acted in reckless disregard as to the falsity of the
publicized matter and the false light in which Plaintiff would be placed.
131. As a direct and proximate result of Defendants’ actions, Plaintiff suffered, and
continues to suffer injuries.
WHEREFORE, Plaintiff demands judgment in his favor and against the Defendants, and
that the Court provide the following relief:
a) Compensatory damages, incidental damages and consequential damages
b) Punitive damages;
c) Costs, interest and attorneys’ fees
d) Pre and post judgment interest; and
e) Such other relief as the Court deems just and equitable.

COUNT EIGHT
(Intrusion of Seclusion against all Defendants)

132. Plaintiff incorporates by reference the allegations set forth in the preceding
paragraphs of the Complaint as though set forth at length herein.

133. Defendants intentionally intruded upon the solitude or seclusion of Plaintiff by
unlawfully taking and disseminating the Booking Photograph.

134. Defendants’ intrusion would be highly offensive to a reasonable person.
23

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 27 of 59 PagelD: 82
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 24 of 25 PagelD: 24

135. As a direct and proximate result of Defendants’ actions, Plaintiff suffered, and
continues to suffer injuries.
WHEREFORE, Plaintiff demands judgment in his favor and against the Defendants, and
that the Court provide the following relief:
a) Compensatory damages, incidental damages and consequential damages
b) Punitive damages;
c) Costs, interest and attorneys’ fees
d) Pre and post judgment interest; and
e) Such other relief as the Court deems just and equitable.

FOX ROTHSCHILD LLP
Attorneys for Plaintiff

Dated: April 30, 2019 By: /s/ Matthew S. Adams
Matthew S. Adams
Marissa Koblitz Kingman
49 Market Street
Morristown, New Jersey 07960
Tel: 973-992-4800
Fax: 973-992-9125

24

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 28 of 59 PagelD: 83
Case 3:19-cv-11915 Document1 Filed 04/30/19 Page 25 of 25 PagelD: 25

EXHIBIT A

Active\93243924
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 29 of 59 PagelD: 84

Exhibit B
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 30 of 59 PagelD: 85
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 1 of 22 PagelD: 28

NOTICE OF TORT CLAIM

CLAIMANT INFORMATION

Name; Dr. Thomas Tramaglini, Ed. O. ‘Telephone: REDACTED

Address: | R FE DACT F D- _- Date of Birth: V2V1976

ssn: _ REDACTED_

 

ATTORNEY INFORMATION (if applicable).

 

 

Name: Matthew S. Adams, Esq. Telephone; 973-994-7573
49 Market Street a 973-992-9125
Address oe nce . TeleFAX:
Morristown New Jersey 07990 File Nou: ee
Send Notices to: ss Claimant Xx Attorney

GENERAL INSTRUCTIONS: Pursuant to the provisions of the New Jersey Tort Claims Act, this Notice of
Tort Claim form has been adopted as the official form for the filing of claims against this Municipality.

The questions are to be answered fo the extent of all information available to the Claimant or to his or
her attorneys, agents, servants, and employees, under oath. The fully completed Claim Form and the
documents requested shall be returned to the Municipality and to:

Ms. Karen Berenato
Qual-Lynx
100 Decadon Drive
Egg Harbor Township, NJ 08234

NOTE CAREFULLY: Your claim will not be considered filed as required by the New Jersey Tort
Claims Act untl this completed form has been filed with the Municipality. Failure to provide the
information requested, including such responses as "To Be Provided" or "Under Investigation" will result in
the claim being treated as not being properly fled.

Timely Notices of Claim must be filed within 90 days after (he incident giving rise to the claim,

This form is designed as a general form for use with respect to-all claims. Some of the questions may
not be applicable to your particular claim, For.example, if your claim docs not arise out of an automobile
accident, questions regarding road conditions might not be applicable, In that event, please indicate "Not
Applicable",
Case 3:19-cv-11915-AET-DEA- Document 5-1 Filed 06/21/19 Page 31 of 59 PagelD: 86
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 2 of 22 PagelD: 29

If you are unable fo answer any question because of a lack of information available to you, specify the
reason the information is not available to you. Ha question asks that you identify a document, it will be
sufficient to furnish true and legible copies. Where a question asks that you “identify all persons,” provide the
name, address and telephone number of the person.

If you need more space.to provide a full answer, attach supplementary. pages, identifying the
continuation of the answer with the number of the applicable question.

DEFINITIONS:

"Claimant" shall refer to the person or persons on whose behalf the Notice of Claim hag been filed with
the (Nawre of Township).

"Documents" shall refer to any written, photographie or electronic representation, and any copy thereof,
including, but not limited to, computer tapes and/or disks, videotapes and other material relating to the subject
matter of the claim.

Person" shall include in its meaning a partnership, joint venture, corporation, association, trust or any
other kind of entity, as well as a natural person.

“Public Entin" shall refer to the (Name ef Township) along with any agent, official or employee of the

(Name of Townshipjagainst whom a claim is asserted by the Claimant.

NOTE that the questions are divided into sections relating to the claimant, the claim, property
daniage, personal injury and the basis for the claim agains( the public entity or a public employee.

If the claim involves only property damage, then the portion on personal injuries need not be
answered. Just enter as the answer to Question 17 No personal injuries claimed."

If the claim involves ne property damage, then the portion on property damage need not be
answered. Just enter as the answer to Question 16 "No property damage claimed,"
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 32 of 59 PagelD: 87
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 3 of 22 PagelD: 30

INFORMATION ON THE CLAIMANT

1. Provide the following information with respect to the Claimant:

a. Any other name by which the Claimant has been known.
NIA
b. Address at the time of the incident giving rise to the claim.
c. Marital Status fat the time of the incident and current]
Single
d. Identify each person residing with the claimant and the relation, if any, of

the person to the Claimant.
N/A

2 Provide all addresses of the Claimant for the last 10 years, the dates of the
residence, the persons residing at the addresses at the same time as the

Claimant resided at the address and the relation, if any, of the person to the
Claimant.

REDACTED
REDACTED
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed-06/21/19 Page 33 of 59 PagelD: 88
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 4 of 22 PagelD: 31

INFORMATION ON ALL CLAIMS

3. Provide the exact date, time and place of the incident forming the basis of the claim
and the weather conditions prevailing at the time.

On May 4, 2018, inside the Holmdel Township Police Department, Dr. Tramaglini was unlawtully photographed and
thereafter the photograph was publicly disseminated.

A. Provide the Claimant's complete version of the events that form the basis of the claim.

On May 4, 2018, officers and or agents of the Holmdel Township Police Department unlawfully toak Dr.
Tramagiini's photograph and distributed and disseminated the "mug shot" to third parties, including the media,
with the intent to harm Dr: Tramaglini. The Holmdel Township Police Department was not authorized to
photograph Or. Tramagiini by operation of New Jersey law. See: N.J.S.A. 53:1-15; State v. Conners, 129 NJ.
Super. 476, 481 (App. Div. 1974); State v. Kenison, 248 N.J. Super. 189, 209 {Law. Div. 1990), affd sub nom.
State v. Kenison, 248 N.J. Super. 126 (App. Div. 1991); & Oberg v. Dep't of Law & Public Safety, 41 N.J. Super
256, (J. & D.R.Ct 1956).

5. List any and all individuals who were witnesses to or who have knowledge of the facts
of the incident which gave rise to the claim, Provide the full name and address of each
individual.

The exact Hoindel Township Police Department officers and support staff working on or about May 1, 2018 are
currently unknown, but include*Ratrolmaa JonathafeC. Martin, Dr. Tramaglini reserves his rights with respect lo
other individuals to be identified in the future.
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 34 of 59 PagelD: 89
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 5 of 22 PagelD: 32

6. — Identify all public entities or public employees [by name and position] alleged to have caused
the injury or property damage and specify as to each public entity or employee the exact
nature of the act or omission alleged to have caused the injury or property damage.

Holmdet Township Police Department, 4 Crawfords Corner Road, Holmdel, New Jersey, 07733.
Holmdel Township Patrolman Jonathan C. Martin.

Dr. Tramaglini reserves his rights with respect to other individuals to be identified in the future.

7. If you claim that the injury or property damage was caused by a dangerous condition of
property under the control of the public entity, specify the nature of the alleged dangerous
condition. and the. manner in which you claim the condition caused the injury.

N/A

8. [f you allege a dangerous condition of public property, state the specific basis on which you
claim that the public entity was responsible for the condition and the specific basis and date
on which you claim that the public entity was given notice of the alleged dangerous
condition. Statements such as "should have known? and “common knowledge" are

insufficient,

N/A
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 35 of 59 PagelD: 90
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 6 of 22 PagelD: 33

9, If you or any other party or witness consumed any alcoholic beverages, drugs or medications
within twelve (12) hours before the incident forming the basis of the Claim, identily the
person consuming the same and for each person (a) what was consumed (b) the quantity
thercof (c) where consumed (d) the names and addresses of all persons present.

NYA

10, If you have received any money or thing of value for your injuries or damages from any
person, firm or corporation, state the amounts received, the dates, names and addresses of the
payors. Specifically list any policies of insurance, including policy number and claim number,
from which benefits have been paid to you or to any person on your behalf, including doctors,
hospitals or any person repairing damage to property.

None at this time.
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 36 of 59 PagelD: 91
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 7 of 22 PagelD: 34

11, Ifany photographs, sketches, charts or maps were made with respect to anything which is the
subject matter of the claim, state the date thercof, the names and addresses of the persons
making the same and of the persons who have present possession thereof. Attach copies of any
photographs, sketches, charts or maps.

See attached Exhibit A, Holmdel Township Police Department Arrest Report
containing the unlawfully captured mug shot.

12. If you or any of the parties to this action or any of the witnesses made any statements or

admissions, set forth what was said; by whom said; date and place where said; and in whose
presence, giving names and addresses of any persons having knowledge thereof

See Response to Question 11, above. This official document from the Holmdel Township
Police Department represents an admission to the act of unlawfully photagraphing Or.
Tramaglini.

13. State the total arnount of your claim and the basis on which you calculate the amount claimed.

The amount claimed is estimated to be in excess of $1 million, which includes, but is not limited to, the
reasonable financial loss of income, harm to reputation, emotional distress, invasion of privacy, and intrusion on
seclusion.

14. Provide copies of all documents, memoranda, correspondence, reports [including police
reports], etc. which discuss, mention or pertain to the subject matter of this claim.

See attached Exhibits A-B.
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 37 of 59 PagelD: 92
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 8 of 22 PagelD: 35

15. Provide the names and addresses of all persons or entitics against whom claims have been made
for injuries or damages arising out of the incident forming the basis of this claim and give the
basis for the claim against cach.

None at this time.
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 38 of 59 PagelD: 93
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 9 of 22 PagelD: 36

PROPERTY DAMAGE CLAIMS

16. If your claim is for property damage, attach a description of the property damage and an
estimate of the costs of repair. If your claim does not involve any claim for property damage,
enter "None",

Unknown at this time.

 

If your claim is for property damage only, initial here and proceed directly to page
15 and sign the Certification. — . .

 

 

 
Case 3:19-cv-11915-AET-DEA Document 5-1: Filed 06/21/19 Page 39 of 59 PagelD: 94
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 10 of 22 PagelD: 37

PERSONAL INJURY CLAIMS

17. Was any complaint made to the public entity or to any official or employee of the public
entity. State the time and place of the complaint and the person or persons to whom the
complaint was made.

The Holmdel Township Municipal Prosecutor was advised of the unlawfully taken mug shot,
as were certain members of the Holmdel Township Police Department.

18. Describe in detail the nature, extent and duration of any and all injuries.

The injury began on May 1, 2018, and continues to date. Claimant has been injured in
numerous ways, including, but is not limited to, the reasonable financial loss of income,
harm to reputation, emotional distress, invasion of privacy, and intrusion on seclusion.

19, Describe in detail any injury or condition claimed to be permanent.

See Response to Question 18.

10
Case 3:19-cv-11915-AET-DEA Document 5-1. Filed 06/21/19 Page 40 of 59 PagelD: 95

20.

21:

22.

Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 11 of 22 PagelD: 38

If confined to any hospitals, state name and address of each aid the dates of admission

and discharge. Include all hospital admissions prior to and subsequent to the alleged
injury and give the reason for each admission.

NA

If x-rays were taken, state (a) the address of the place where each was taken (b) the name
and address of the person who took them (c) the date when each was taken (d) what each
disclosed (e) where and in whose possession they now are. Include all x-rays, whether
prior to or subsequent to the alleged injury forming the basis of the claim.

N/A

If treated by doctors, including psychiatrists or psychologists, state (a) the name and
present address of each doctor (b) the dates and places where treatments were received
(c) the nature of the treatment (d) the date of last treatment or, if treatments are
continuing, the schedule of continuing treatments. Provide true copies of all written
reports rendered to you or about you by any doctors whom you propose to have testify on
your behalf.

After the execution of a confidentiality stipulation and order, details surrounding
medical treatment, as relevant or appropriate, will be provided at a future date.

1]
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 41 of 59 PagelD: 96
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 12 of 22 PagelD: 39

If you have any physical impairment which you allege is caused by the injury forming the basis
of your claim and which is affecting your ordinary movements, hearing or sight, state in detail
the nature and extent of the impairment and what corrective appliances, support or device you
use to overcome or alleviate the impairment.

See Response to Question 18.

If you claim that a previous injury has been aggravated or exacerbated, describe the injury and
give the namie and present address of each doctor who treated you for the

condition, the period during which treatment was received and the cause of the

previous injury. Specifically list any impairment, including use of eyeglasses,

hearing aid or similar device, which existed at the time of the mjury forming the

basis of the claim.

See Response to Question 18.
Case 3:19-cv-11915-AET-DEA Document-5-1 Filed 06/21/19 Page 42 of 59 PagelD: 97
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 13 of 22 PagelD: 40

254

26.

If any treatments, operation or other form of surgery in the future has becn recommended to
alleviate any injury or condition resulting from the incident which forms the basis of the claim,
state in detail (a) the nature and extent of the treatment, operation or surgery (b) the purpose
thereof and the results anticipated or expected (c) the name and address of the doctor who
recommended the treatments, operation or surgery (d) the name and address of the doctor
who will administer or perform the same (e) the estimated medical expenses to be incurred (f)
the estimated length of time of treatments, operation or surgery, period of hospitalization and
period-of convalescence (g) all other losses or expenditures anticipated as a result of the
treatments, operation or surgery (h) whether it is your intention to undergo the treatments,
operation or surgery and the approximate date.

None at this time. Dr. Tramaglini reserves the right to supplement this response as necessary or
appropriaté. in the future,

Itemize any and all expenses incurred for hospitals, doctors, nurses, x-rays,
medicines, care and appliances and indicate which expenses were paid by any
coverage,

To be determined.
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 43 of 59 PagelD: 98 -
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 14 of 22 PagelD: 41

27. If employed at the time of the alleged injury forming the basis of the claim state (a) the name
and address of the employer (b) position held and the nature of the work performed (c) average
weekly wages for the ycar prior to the injury (d) period of time lost from employment, giving
dates (¢) amount of wages lost, if any. List any sources of income continuation or replacement,
including, but not limited to, worker's compensation, disability income, social sccurity and

income continuation insurance.
Dr. Tramagiint worked as the Superintendent of Schools for the Kenilworth Board of Education. Dr. Tramaglini eamed
approximalely $147,800 per year, and was eligible to earn a bonus. The complete impact of the unlawfully taken photograph is
unknown at this time. The addfess for Dr. Tramaglini's employer was:

Kenilworth Board of Education
426 Boulevard
Kenilworth, New Jersey 07033

Dr. Tramaglini also worked as a part time lecturer for the Department of Educational Theory, Policy and Administration, Graduate
School of Education, Rulgers, The State University of New Jersey. Dr. Tramaglini aarned approximalely $5,658 per semester, The
complete impact of the unlawfully taken photagraph is unknown at this tine. The address for Or. Tramaglini's employer was;

Rulgers, The State University of New Jersey
10 Seminary Place
New Brunswick, New Jersey 08901

28. 1fother loss of income, profit or earnings is claimed, state (a) total amount of the loss (b) give a
complete detailed computation of the loss (c) the nature and dates of loss.

To be determined.

i4
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 44 of 59 PagelD: 99
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 15 of 22 PagelD: 42

29, If you are claiming lost wages state (a) the date that the employment began (b) the name
and address of the employer (c) the position held and the nature of the work performed (d)
the average weekly wages. Attach copies of pay stubs or other complete payroll record for all

wages received. during the past year.

Dr. Tramaglini has been employed as the Superintendent of Schools for the
Kenilworth Board of Education from February 2016 to September 2018. Dr. Tramaglini
was employed by the Department of Educational Theory, Policy and Administration,
Graduate Schoo! of Education, Rutgers, The State University of New Jersey from
September 2008 to December 2017. See also Response to Question 27.

DOCUMENT REQUEST:

Produce all documents identified in your answers to the
above questions.

CERTIFICATION

| hereby certify that the information provided is the truth and is the full and complete response

to the questions, to the best of my knowledge.

  
  

‘ignature of Cfainfant
,

4

  

   

Dated: 7 ES ecasosa
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 -Page 45 of 59 PagelD: 100
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 16 of 22 PagelD: 43

EXHIBIT A
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 .Page 46 of 59 PagelID: 101
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 17 of 22 PagelD: 44

 

“Holmdel Township Police Department —
Arrest Report

Arrest #: 18-8978-AR
Call #: 18-8978

 

Bare/Pime Reported: 05/01/8018 @ C550
! Arrast Dare/Time: 05/01/2018 @ 0550
Booking Date/Time G5/01/2018 @ 6550

COUrT:
Date:
Reporting Officer:

Court

  

Booking Off

Approving Officer:

OE ep pe de be a:
MEQNALULS:

Signature:

 

a" TRAMAGLINI, THOMAS

: REDACTED

ODY:
DOs:
LICENSE NUMBER:

    

Holmdel Municipal Court
95/07/2018 3 0900
Patrolman Jonathan Martin

Patrolman Jonathan Martin
Sergeant Theodore Sigismondi

 

 

60: WEIGHT: 140 SROuN

MOT AYE

   

HORTH TERRY TO, NY
MOT HISPAN IS

OF BIRTH:
ETHNICITY:

PLACE

{CONTACT INFORMATION]

~~ Page: a
05/04/2018

 

 

 

 

REDACTED

[APPEARANCE]

Home Phone (erimary)

 

EARANCE) ORDERLY

 

GLASSES WORN: NO

MACHINESE WRITTEN)

[FAMILY /EMPLOYMENT INFORMATION)

 

 

ATUS: SINGLE

3

MARITAL Sy,

LLVORTH SCHOGL OULSTRICT
ILWORTH NG OG7033

 

iS PROYS, R/SCHOOL: 7

 

OCCUPATLON: superintenden:
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 47 of 59 PagelD: 102
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 18 of 22 PagelD: 45

 

' Holmdel Township Police Department Page: 2
Arrest Report 05/04/2018

Arrest #: 18-8978-AR
Call #: 18-8978

Reza

 

# DEPENDANT (S)

{RIGHTS/BOOKING CHECKS]

 

 

RIGHTS ADVISED BY: Patrolman Jonathan C Martin DATE/TIME: 05/01/2018 @ 0625
PHONE USED: N
_ ARRESTEE SECURED: WN

FINGERPRINTED: N
PHOTOGRAPHED: Y
SUICIDE CHECK: Performed
PERSONS: State&éFederal
NCIC VEHICLE CHECK: Not Performed
INJURY OR ILLNESS: N

OFFENSE (S) ATTEMPTED TYPE

 

LOCATION TYPE: School/College/University Zone: GOLDSMITH DEVELOPMENT
HOLMDEL HIGH SCHOOL

36 CRAWFORDS CORNER RD

HOLMDEL NJ 07733

1 PUBLIC URINATION/DEFECATION N Ordinance
3 21.24
OCCURRED: 05/01/2018 0550
SUSPECTED OF USING: Not Applicable

2 LITTERING N Ordinance
3 10
OCCURRED: 05/01/2018 0550
SUSPECTED OF USING: Not Applicable
3 LEWDNESS N Non Indictable

20:14 4
OCCURRED: 05/01/2018 0550
SUSPECTED OF USING: Not Applicable

PHONE

 

PERSON(S)

1 FALLON, SHANE REPORTING PARTY 4M WwW 00 NOT AVAIL

CRAWFORDS CORNER RD
HOLMDEL NJ 07733
DOB: NOT AVAIL

EMPLOYER: HOLMDEL TWP SCHOOLS A.D.
CONTACT INFORMATION:
Home Phone (Primary) REDACTED

 

OTHER (PROPERTIES DORE MEUM Ga STATUS
1 SURVEILLANCE DVD LABELED 18-8978 18-201-PR (Not NIBRS Reportable)
QUANTITY: 2 VALUE: $0.00

SERIAL #: NOT AVAIL
DATE: 05/04/2016
OWNER: TRAMAGLINI, THOMAS

 

 

 
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 48 of 59 PagelD: 103
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 19 of 22 PagelD: 46

EXHIBIT B
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 49 of 59 PagelD: 104
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 20 of 22 PagelD: 47

COUATLD, PREFIX, COMPLUNT KUMBER

1318} {014654

Municipal Court Of Holmdel
4 Crawfords Corner Road
Holmdel, New Jersey 07733

 

 

 

 

 

Dofendanks Namo: First

 

 

ngs AV _ “‘Toumnacke,
a. REDACTED
| Zip Codo Telephona °

 

REDACTED

\ \ REDACTED

 

 

 

 

 

 

 

 

 

 

 

 

Birth! Da rf. % | Eyos 6| Helgh | Rostrictions &
owl OY ah Ct | AR HR Gee :
Drivers
Loans REDACTED
5 Senge Exp! Qate
LIT TTT TT Te ere
STATE OF NEW JERSEY
COUNTY OF MONMOUTH }ss:
somltivetiiomes. {TE oN ad ber

2 cath =o (Hema) os
ot Vleet Tose a]

(identity Dept JAgoncy Reproqgnied) (Gadgo No)
Residing xt i) C fi. are her we ke
by certification or an oath, says that to tho boat of hivhar knowledge of Informaljon and bok fi
the named delensant on or bout the z | i ! 2 A
isess oF vee Tear
county or__MONMOUTH —_ NJ.

in
did commit tho following offensa:

ry .
Vo

In vlolsUon of (one charge only)

lc cackdadecntsoane:
4 aba an

[Stines, Raguiton oF Onibuince Murnteer}
LOCATION cj} o oO; E ascribe Location, ¢ ra
OF OFFENSE K melt vl sky 3

z J 5

CERTIFICATION: f certify that the tore
going statements made by me are truo.!
5m avaio that if any of the faragolng -
a tem made by me are willfully tatso,
[or] '°" aT to pYnishment.

rae ze

LAW/GODE ENFORCEMENT USE ONLY

The complaining witness [3 a law
nforcamont officer oro coda
enforcement officer with territorial

INIVIdWwos

om sh

OATH: Subscribed and sviorn to before me

this day of yt.

 

 

 

(Signatute al Complaining Witness)

 
 
 

 

{Signature o ol Feu Adacnlateriag Oi

     
  
    

COUAT USE ONLY

Probable cause ls found for the Issuance
of this Complaint-Summons.

and subject mattor furisdietion and
(Glgnature of Judicial Officer) a Judicial probable cause determination

{snot raquirad prlor to the Issuanco of"
(ves} this Coniplaint-Summons,

    
 
 

Glinatare of Judge} ;

   

ee See Ree rea au Est
ST UMM Esa ours eee eas

  

NOTICE TO APPEAR

 

; — ae

S iereg oe a
(Dale Sermmana feta) é ~ SOlgaiiee kale ae /

COMPLAINT-SUMMONS $F (Septernies, 2009)

gation

 

     

Seeman re | ee | KR dolly cee

 

COURT:D. PREFIX COMPLAINTNUMBEA “* (Municipal Court Of Holmdel
4 Crawfords Corner Road
1318 / 014 65 5 | Holmdel, New Jersey 07733

 

 

 

 

 

 

 

Defondant's Names First Initial Last
LWeps 3 EA} 4 t rGpred], a.
di . Citu ay
nee vee. REDACTED
State | Zip Code Tolephane ae
18 pba REDACTED

 

 

 

 

 

TELE iris |
REDACTED

mL LLL LLL Lester

sa] “t_ at
Driver's

 

 

 

 

 

 

 

 

 

STATE OF NEW JEASEY .
COUNTY OF MONMOUTH }ss:
for °®

Complaining Witness: jee TY Meir

ema) 1
ot BR das Jet ha ZI

(identity DeptiAgency Represented) ' (Dadge No.)
tu} : 4 x at . t) -

Residing at ue hace y Pt pty Lid
by cerl[ficatlan or anoath, saya thal to tho bost af his/her knowledge or Information and bollol,

a
County of _ MONMOUTH Na.

tho namad defendant en or about tho ss
ay

In
did comm} tha following cHango:

(. aaaeR TE
~ 510.4

(Statute, Ragudatan ov Drcenasce Keenoet)
LOCATION C] Of OY] & | Dageritg Locatl 4 |
[seetise| LL LS [oretctertit ys Stet

CERTIFICATION: | cartlly that the fore~
golng alatoments made by mo aro truc. 1
am ware that If any of the foregoing
stalemonts, made by mo are willtully false,

for} lam subjaft to punlghmont.
Sh f ihe

POA A

ip f. as a he
(Signature of Peregn Administering Oath) a (Signi a Caepiaing Wine) ;
Due eae es uss Peis MD FOR ISSUANCE OF Passi
COURT USE ONLY LAW/CODE ENFORCEMENT USE ONLY

‘ho complalning witness Is alaw
nlarcement officer of 8 code
‘enforcement offlcar with territorial

 

in violation of (ano charge only)

LNIVTAWOS

COMPLAINT

OATH: Subserlbed and swom lo bafore ma

~ this___ day of

ooo

(Signature of Complaining Witness)

    
  

      
   

Probable cause In found for tho Isavance
of this Complalnt-Summons.

and subject matier fuslsdictlon and
Gelgnnyreol dudiels! Oblgery a Jedictal probzblo cause determination

is nat required prior to tho lesuanco of
ihla Complalnt-Summons.

   

 

{Signature of dudge) ‘

 

NOTICE TO APPEAR

tt
COURT APPEARANCE apis th al j
mma ae — te va wi PM
t. : gras ear ie wees
x is 1K 1 73 ae . iad ae
forte Semenona Lasued) ae 7/7 Seynatire of Parton tesuing Sustmnone) if
COMPLAINT-SUMMONS F $6 tSepeaeber, 2007) /

 

 

 

 

 
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 50 of 59 PagelD: 105
Case 3:19-cv-11915 Document 2 Filed 04/30/19 Page 21 of 22 PagelD: 48

'

COURT ILD. PRERX COMPLAINT HUMDER Municipal Court Of Holmdel
4 Crawtords Corner Road
1318] 014656]  Hoimdel, New Jersey 07733

 

 

 

 

 

dia brabh NewJersey ; fo

Defendant's Name: First

   

 

 

 

 

 

 

 

 

 

 

lb
—s REDACTED ;
a T C--r
tr oer Ets Teloptiona. R EDS A CTED
q T Rostrctions
Qf D
Hesse: REDACTED
i
!

 

Mit CELL OSCEBL

 

 

 

 

 

Complaint wn: PH. A ocAan
a Wobete| ye

erty DepLéAgency Raprasentce) (Badge Ho.}
senangut Caanbosds ( (ctoel Revel |

by certification oran oath, says that io the 7 hlsfhar knowledgo of Information and is)

ie sis

 

tho named dofendant on of about the

 

 

 

 

 

‘Dy Yow
in County of MONMOUTH nu,
did commit the following offanse:
Ke a
& ¢
= eee
5 epopessrion OF OFFENSE 5
& =
3 ACY E
© inviolation of (one charge anty) =
wv [itiaes, Aagation or Ordnance Muraber] =e
LOCATION Describe Lo: !
[sera] * |? | [Wal vay St
OATH: Subscribed and sworn to before me CERTIFICATION: | certify that the fore-
golng statements mado by me ara true!
* this___ day of + ¥h am ware that if any of the ferogaing

 

 

ade by mo are willfully fotso,

    
 
 
 
 
  

a

(Signature of Complstning Witness}

  

{Siguslure of Person Adminkstering Oath)

PRs ed ise aea Eh neabee eu Ga Uaeieesites
COURT USE ONLY LAW/§GDE ENFORCEMENT USE ONLY

  
      
 
 
   
 
   
   
  

Tho complalaing witness Is 0 law

Probablo cause Is found for the Issuance
enforcoment officer or a code

of thls Complaint-Summons.

enforcoment officer with terttiorial
7 pests and subject matter Jurisdiction and
(Signature of Audiclst Otticsr) a fudiclal probeble causa determintion

ts not required prfor to the Issuance of
this Complalnt-Suntmons.

ignatan fe)

ela Paves eae EV Jo si

: Baers 5 COURT TO ANSWER THIS COMPLAINT, CUR ua Pe ve
eS OV eases Myra Lente sia eae ele tas

   
   

 
 

     
 

 

 

yA NOTICE TO APPEAR
Keer Tet
{ Sunhaates tateest of Lindy Bueurvons)

 

 

 

COMPLAINTSUMMONS = / QC - SF (Repeecrtat, 2201)
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 51 of 59 PagelD: 106

oZb'000 $ cestode

FUER Es eps PUUR EPEN A TEEE Eves ceed Ege ef fell gy geek en tty gly

CSrpaat—APp.2o

Q3LOVdsy

Wy (9 | Pay |

   

aan 5 Lt bed
SSS ae) = Gh. AM SE
SBMO8 AEN KC AOWLSOd SN Sere.
FEE et

6y :alebed ZZ jo Zz Abed EGT/OF/70 pall

 SELL0 dastap man JapmjoH
PRY ISIEIND SpIOyMEI) P

¢ UBWNIOQ GTETT-AI-6T:€ BSeD

 

_- quempredag sonog drysamoy ppaoy (Bass
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 52 of 59 PagelD: 107

Law Offices of

SCHWARTZ & POSNOCK

David A. Schwartz, Esq.

Attorney ID No. 024001983

99 Corbett Way

Suite 203

Eatontown, New Jersey 07724

(732) 544-1460

Attorneys for Defendants Township of Holmdel, Patrolman
Jonathan C. Martin, and Police Chief John Mioduszewski

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
TRENTON VICINAGE
THOMAS W. TRAMAGLINI, : Civil Action No. 3:19-cv-11915
Plaintiff,

VS.

: CERTIFICATION OF DAVID A.
PATROLMAN JONATHAN C. MARTIN, : SCHWARTZ IN SUPPORT OF MOTION

POLICE CHIEF JOHN MIODUSZEWSKI, : TO DISMISS THE COMPLAINT WITH
HOLMDEL TOWNSHIP, LAW : PREJUDICE FOR FAILURE TO STATE A
ENFORCEMENT OFFICER JOHN/JANE — : CLAIM PURSUANT TO F.R.Civ.P.

DOES 1-20, NON-LAW ENFORCEMENT. : 12(b)(6)
INDIVIDUALS JOHN/JANE DOES 1-10, :

ABC ENTITIES 1-5, AND BODY

POLITICS 1-5,

Defendants.

 

I, DAVID A. SCHWARTZ, of full age, do hereby certify as follows:

1, I am an attorney at law of the State of New Jersey and a member of the law firm
of Schwartz & Posnock. Our firm represents defendants Township of Holmdel, Patrolman
Jonathan C. Martin, and Police Chief John Mioduszewski in the above-captioned case. I make
this certification in support of defendants’ motion to dismiss the complaint for failure to state a

claim upon which relief can be granted within the meaning of F.R.Civ.P. 12(b)(6).
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 53 of 59 PagelD: 108

2, I have personal knowledge of the facts and circumstances set forth herein below.

a A true and correct copy of the complaint in the matter of Thomas W. Tramaglini v.
Patrolman Jonathan C. Martin, et atl., filed in United States District Court, the District of New
Jersey, Trenton Vicinage, Civil Action No. 3:19-cv-11915, is attached hereto as Exhibit A.

4. A true and correct copy of the Notice of Tort Claim identified as Exhibit A to the
complaint is attached hereto as Exhibit B.

a. A true and correct copy of transcript of docket in the matter of State of New Jersey
v. Thomas W. Tramaglini, SC-2018-014654 is attached hereto as Exhibit C.

I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, 1 am subject to punishment.

/s/ David A. Schwartz
By:

 

DAVID A. SCHWARTZ

Schwartz & Posnock

Attorneys for DefendantsTownship of Holmdel,
Ptl. Jonathan C. Martin, and Police Chief John
Mioduszewski

Dated: June 21, 2019
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 54 of 59 PagelD: 109

Exhibit C
 

 

 

 

 

 

 

 

 

ee "STATE OF NEWJERSEY oo euere eo uae
SUR SOUSME SRE ps ARE DEAL Ue OU ae VS SOE L MEd ener sch Dane tee "MUNI CIPAL COURT OF HOLMDEL RIS HtEr
“THOMASWTRAMAGLING. COUNTY OF MONMOUTH

as 70 it DEP EBRIAMTE  & Hig asa ia aie erate) aa ee ene STATE OF NEW JERSEY - aes

set than Watane Seats nama east nee Pee ee ee _ TRANSCRIPT OF DOCKET —
DOCKET: oe bbn a GRE CaS POSURE
nen et
NAME OF D DEFENDANT THOMAS WTRAMAGLING

a mes “430 DUMBARTON HILLCT

ee ~MATAWAN, NU 07747

a OFFENSE 2 ee eee 3t, 24: PUBLIC IC URINATIONDEFECATION ee
DATE oF OFFENSE Se ee Se a ee ee Ati Rr Lis ces eee ee coer t maue ad aegis vipa ite Paar 6/1/2018 : UNIS RRL r gat PEST ec NSM Seelte te eit 2 Ae
DATE OF PROCESS oo. eee!

oe DATE OF PROCESS SERVED sen ee

( NAMEOF OFFICER _DET J MARTIN ; ~iBscae gh

. “DEPARTMENT

 

 

 

 

 

 

 

 

 

 

 

 

HOW DEFENDANT PLEADS & & DATE Not GUILTY 5/04/2018. a eee
ao ATTORNEY'S, APPEARANCE C0 Pee _FOX ROTHSCHILD. LLP i
REMARKS/WITNESSES 2 pee i NA
: TRIAL BAT 2 enn aay ce 10/24/2018 _ oe
a “HEARD BY ee ame __ Judge Mary H. Casey ee
FINDING ae oe c oe ce
as _GUILTY
FINE “PAID IN POLL “S00 Le
“ COSTSIOTHER | pO Ea PAID IN. FULL. cue Bera “$33 ae
ne SSOREERTY PERSONS OFFENSES? AND PETTY DISORDERLY PERSONS OFFENSES ee ey
__ ARE PETTY OFFENSES AND ARE NOT CRIMES WITHIN THE MEANING OF THE CONSTITUTION oe

 

OF THE STATE OF NEW JERSEY
| PER 2C:1-4(b) oe

"HEREBY CERTIFY THAT THE ABOVE ISA TRUE COPY OF oe
THE DOCKET a ee

 

 

 

  

 

 
Case 3:19-cv-11915-AET-DEA Document 5-1 Filed 06/21/19 Page 56 of 59 PagelD: 111

Exhibit D
610/201 ase 3:19-cv-11915-AET-DEA Docuniéfit SS'Y Pited Berzity Pole'Page 57 of 59 PagelD: 112
Governor Chris Christie * Lt Governor Kim Guadagno

Ditthe Official Web Site For The State of || Seach

i

State of New Jersey
Executive Order #69

Governor Christine Todd Whitman
Return to EO Index

WHEREAS, Chapter 73, P.L. 1963, as amended, finds and declares it to be the public policy of this State
that public records shall be readily accessible for examination by the citizens of this State for the protection
of the public interest except as otherwise provided in said law; and

WHEREAS, some limitation upon the right to examine and copy records provided by Chapter 73 is
essential and not detrimental to the public interest as recognized by existing statutory and common law; and

WHEREAS, disclosure of information must be consistent with existing statutory law regarding
confidentiality in certain areas; and

WHEREAS, said Chapter 73 provides that records which would otherwise be deemed to be public records,
subject to inspection and examination and available for copying, pursuant to the provisions of said law, may
be excluded therefrom by Executive Order of the Governor or by any regulation promulgated under the
authority of any Executive Order of the Governor; and

WHEREAS, Section 3(e) of Executive Order No. 9, issued by Governor Richard Hughes in 1963, and
reaffirmed by Executive Order No. 123, issued by Governor Thomas H. Kean in 1983, states that
fingerprint cards, plates and photographs and other similar criminal investigation records which are required
to be made, maintained or kept by any State or local governmental agency shall shall not be deemed to be
public records subject to inspection and examination and available for copying pursuant to the provisions of
Chapter 73; and

WHEREAS, the Attorney General has undertaken a complete review of this subject area, seeking input
from prosecutors, police, representatives of the news media, and victims' rights organizations, and has
recommended that certain aspects of the system be clarified;

NOW, THEREFORE, I, Christine Todd Whitman, Governor of the State of New Jersey, by virtue of the
authority vested in me by the Constitution and by the Statutes of this State, do hereby order and direct:

1. Executive Order No. 9 of Governor Richard J. Hughes and Executive Order No. 123 of
Governor Thomas H. Kean are modified as hereinafter set forth, and any regulations adopted
and promulgated under those prior Executive Orders shall be deemed null and void to the
extent such regulations are inconsistent with the provisions of this Executive Order,

2. The following records shall not be deemed to be public records subject to inspection and
examination and available for copying pursuant to the provisions of Chapter 73, P.L. 1963, as
amended: fingerprint cards, plates and photographs and similar criminal investigation records
that are required to be made, maintained or kept by any State or local governmental agency.

3. Notwithstanding the above section 2, the following information shall be available to the
public within 24 hours, or sooner if practicable, of a request for such information:

https://nj.gov/infobank/circular/eow69.shtml 1/3
610/201% ase 3:19-cv-11915-AET-DEA Docunttt SNe“ eed Bersing Pole"Page 58 of 59 PagelD: 113
(a) where a crime has been reported but no arrest yet made, information as to the
type of crime, time, location and type of weapon, if any;

(b) if an arrest has been made, information as to the name, address and age of any
victims, unless there has not been sufficient opportunity for notification of next of
kin of any victims of injury and/or death to any such victim or where the release of
the names of any victim would be contrary to existing law or court rule. In
deciding on the release of information as to the identity of a victim, the safety of
the victim and the victim's family, and the integrity of any ongoing investigation,
shall be considered;

(c) if an arrest has been made, information as to the defendant's name, age,
residence, occupation, marital status and similar background information and the
identity of the complaining party, unless the release of such information is contrary
to existing law or court rule;

(d) information as to the text of any charges, such as the complaint, accusation and
indictment, unless sealed by the court or unless the release of such information is
contrary to existing law or court rule;

(e) information as to the identity of the investigating and arresting personnel and
agency and the length of the investigation;

(f) information of the circumstances immediately surrounding the arrest, including
but not limited to the time and place of the arrest, resistance, if any, pursuit,
possession and nature and useof weapons and ammunition by the suspect and by
the police; and

(g) information as to circumstances surrounding bail, whether it was posted and
amount thereof.

The term "request" shall mean either a written or oral request; provided, however, that all
requests are made with sufficient clarity so as to enable a reasonable person to understand the
information that is being sought. The law enforcement official responding to oral requests
should make best efforts to respond orally over the telephone; however, it shall not be
unreasonable to require the requester to appear in person to receive the information. Unless the
parties note otherwise, it shall be understood that there is no duty to release or obtain
information that is not in the possession of the law enforcement agency at the time of request.

4. Notwithstanding any other provision of this Executive Order, where it shall appear that the
information requested or to be examined will jeopardize the safety of any person or jeopardize
any investigation in progress or may be otherwise inappropriate to release, such information
may be withheld. This section is intended to be narrowly construed to prevent disclosure of
information which would be truly harmful to a bona fide law enforcement purpose or public
safety if released. It is also intended to prevent such release that would violate existing law
regarding confidentiality in areas including, but not limited to, domestic violence and juveniles.

5. Each county prosecutor shall prepare a plan outlining the procedures for providing and/or
disseminating the information required by this Executive Order and shall submit same to the
Division of Criminal Justice for its review and filing. Each prosecutor shall consult with the
police departments within his or her county and to the extent possible, include within the
prosecutor's plan the local procedures for responding to informational requests. The Division of
State Police shall submit its plan to the Office of the Attorney General. Whenever any changes
are made in any such plan, said changes shall immediately be forwarded to the appropriate
county prosecutor and/or the Division of Criminal Justice or Office of the Attorney General for

https://nj.gov/infobank/circular/eow69.shtml 2/3
S201 ase 3:19-cv-11915-AET-DEA Docume#it 3New firect berate PeePage 59 of 59 PagelD: 114
review and filing. In addition, each county prosecutor's office shall designate a person(s) who
is(are) responsible for responding to requests for public information by the media on nights,
weekends and holidays. The name of the person(s) so designated shall be available at the
communication center in each county.

6. The Attorney General, as chief law enforcement officer of the State, or his designee, or
where appropriate, the county prosecutor, as chief law enforcement officer of the county, shall
promptly resolve all disputes as to whether or not the release of records would be "otherwise
inappropriate” between the custodian of any records referred to herein and any person seeking
access thereto or similar disputes. Where the Attorney General or the county prosecutor
determines that the release of records would be "otherwise inappropriate,” he or she shall issue
a brief statement explaining the decision.

7. The terms of the Order shall be carried out in the spirit of Chapter 73, P.L. 1963, as amended,
and shall not relate to requests pursuant to Chapter 60, Section 4, of P.L. 1994. It shall be
carried out by keeping in mind the right of citizens to be aware of events occurring in their
community.

8. This Order shall take effect immediately.

GIVEN under my hand and seal

this 15th day of May in the the Year
of Our Lord, One Thousand Nine
Hundred and Ninety-Seven, and of
the Independence of the United States,
the Two Hundred and Twenty-First.

/s/ Christine Todd Whitman
Governor

Attest:

/s/ Michael P. Torpey
Chief Counsel to the Governor

Contact Us | Privacy Notice | Legal Statement & Disclaimers | Accessibility Statement lee
Statewide: NJ Home | Services A to Z | Deparunents/Agencies | FAQs a
Copyright © State of New Jerscy, 1996-2010

This site is maintained by the New Jersey Ottice of Information Technology

https://nj.gov/infobank/circular/eow69.shtml 3/3
